In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-21-00147-CV
      ___________________________

             IN RE R.B., Relator




             Original Proceeding
467th District Court of Denton County, Texas
         Trial Court No. 17-0831-16


Before Bassel, J.; Sudderth, C.J.; and Womack, J.
      Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus, the real party

in interest’s response, and the trial court’s July 8, 2021 order vacating the complained-

of temporary orders and is of the opinion that relief should be denied. Accordingly,

relator’s petition for writ of mandamus is denied.

                                                      Per Curiam

Delivered: July 9, 2021




                                           2